Citation Nr: 1119680	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  03-18 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent disabling for acne.

2.  Entitlement to service connection for menstrual cramps.

3.  Entitlement to service connection for urinary tract infection.

4.  Entitlement to service connection for sinusitis/upper respiratory infection.

5.  Entitlement to service connection for a groin condition.

6.  Entitlement to service connection for a dental condition.

7.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

As more fully explained below, the Board has rephrased the issues listed on the title page to better reflect the Veteran's contentions on appeal as well as the Board's jurisdiction to address these matters.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement (NOD) and completed by a substantive appeal after a statement of the case (SOC) is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision (NOD), VA must respond by explaining the basis for the decision to the veteran (SOC), and finally, the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his or her argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In this case, a rating decision was issued in July 2002, the Veteran expressed her disagreement with the decision in August 2002, and the RO responded with an SOC in May 2003.  However, it is clear from the Veteran's substantive appeal from June 2003 that she intended to proceed with appeals for only the issues listed on the title page of this Remand.  See June 2003 VA Form 9.  In the attachment to her June 2003 substantive appeal, the Veteran explicitly listed the issues she wanted on appeal and as such, the issues as listed on the title page reflect the issues over which the Board has jurisdiction.

Also, on her June 2003 substantive appeal, the Veteran indicated that she wanted a Board hearing at the local RO.  However, in a subsequent submission to the RO, dated September 2003, the Veteran waived her right to an in-person hearing and chose to have a Videoconference hearing instead.

A December 2008 letter to the Veteran from the RO notified her of a hearing scheduled for January 2009.  However, at that time, the RO notified the Veteran that she would be testifying at the RO before a traveling member of the Board instead of a Videoconference hearing.  The Veteran failed to appear at the January 2009 hearing.

Indeed, the day of hearing, the Veteran drafted a statement to the RO, received in January 2009.  In her statement, the Veteran requested to be rescheduled for a hearing with the Board.  She expressed her confusion about the time of the hearing and explained that she woke up earlier than usual to go to work as she thought that her hearing was scheduled for three in the afternoon.

With consideration of the Veteran's statements, the Board finds that good cause has been shown for her failure to attend the hearing. 

Thus, considerations of due process mandate that the Board may not proceed with review of the claim on appeal without affording the Veteran an opportunity for the requested hearing.  Therefore, a remand is required for the scheduling of a Videoconference hearing.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R.  § 20.700(a), (e) (2010).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Videoconference hearing at the RO, in accordance with the procedures set forth at 38 C.F.R. § 20.700(a), (e), 20.704(a) (2010), as the docket permits, in the order that the request was received.

Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran does not need to take action unless otherwise informed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


